                                                                 JS-6
 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11 DIANE PUENTES,                           Case No. SACV 19-00958 JLS (JPRx)
12             Plaintiff,                   Hon. Josephine L. Staton
13       v.                                 ORDER GRANTING JOINT
                                            STIPULATION TO STAY ACTION
14 CVS CAREMARK, CVS                        AND TRANSFER MATTER TO
     PHARMACY INC., CVS HEALTH,             BINDING ARBITRATION
15 and DOES 1 THROUGH 10,

16             Defendants.                  Trial Date: None Set
17

18

19

20

21

22

23

24

25

26

27

28

        ORDER GRANTING STIPULATION TO STAY ACTION AND TRANSFER MATTER TO BINDING
                                       ARBITRATION
 1                                          ORDER
 2

 3          Based on the Stipulation of the Parties, dated August 22, 2019, it is ordered
 4 that:

 5

 6          1.    All causes of action in Plaintiff’s Complaint be submitted to binding
 7 arbitration; and

 8

 9          2.    The Court shall retain jurisdiction to the extent allowed under
10 California law.

11

12          IT IS SO ORDERED.
13

14 DATED: August 26, 2019

15

16

17                                           _________________________________
                                             Hon. Josephine L. Staton
18                                           United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                -2-
           ORDER GRANTING STIPULATION TO STAY ACTION AND TRANSFER MATTER TO BINDING
                                          ARBITRATION
